Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of June 23, 2019, by and among JFL-NRC-SES Partners, LLC, a Delaware limited
liability company (“JFL Seller”), JFL-NRCG Holdings III, LLC, a Delaware limited
liability company (“JFL III”), JFL-NRCG Holdings IV, LLC, a Delaware limited
liability company (“JFL IV” and, together with JFL Seller and JFL III, the
“Investors”), US Ecology, Inc., a Delaware corporation (the “Company”), and US
Ecology Parent, Inc., a Delaware corporation (“Parent”).

 

WHEREAS, the Company, Parent, ECOL Merger Sub, Inc., a Delaware corporation and
wholly-owned subsidiary of the Company, Rooster Merger Sub, Inc., a Delaware
corporation and wholly-owned subsidiary of the Company, and NRC Group Holdings
Corp., a Delaware corporation (“Rooster”) entered into that certain Agreement
and Plan of Merger (the “Merger Agreement”) of even date herewith;

 

WHEREAS, in connection with the execution of the Merger Agreement, the Investors
and the Parent entered into that Support Agreement of even date herewith (the
“Support Agreement”), and that certain Investor Agreement of even date herewith
(the “Investor Agreement” and, together with the Support Agreement, the
“Investor Agreements”) by and among the Company, Parent and solely with respect
to Section 4 thereof, Rooster; and

 

WHEREAS, in connection with the signing of the Merger Agreement and as an
inducement for the Investors to enter into the Investor Agreements, the Company
has agreed to grant to each of the Investors certain rights with respect to the
registration of shares of common stock, par value $0.01, of the Company (the
“Shares”) issued to the Investors pursuant to the Merger Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereto, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                      Definitions.  All capitalized terms that
are used but not defined herein shall have the respective meanings ascribed to
them in the Merger Agreement. For all purposes of and under this Agreement, the
following terms shall have the following respective meanings:

 

(a)                                 “Controlling Person” has the meaning set
forth in Section 8(a) of this Agreement.

 

(b)                                 “Company Board” means the board of directors
of the Company.

 

(c)                                  “Demanding Holder” has the meaning set
forth in Section 2(b) of this Agreement.

 

(d)                                 “Demand Notice” has the meaning set forth in
Section 2(b) of this Agreement.

 

(e)                                  “Demand Registration” has the meaning set
forth in Section 2(b) of this Agreement.

 

(f)                                   “Demand Takedown” has the meaning set
forth in Section 2(b) of this Agreement.

 

--------------------------------------------------------------------------------



 

(g)                                  “End of Suspension Notice” has the meaning
set forth in Section 7(c) of this Agreement.

 

(h)                                 “FINRA” means the Financial Industry
Regulatory Authority.

 

(i)                                     “Form S-3” has the meaning set forth in
Section 2(a) of this Agreement.

 

(j)                                    “Holder(s)” means JFL and any of its
Permitted Transferees that are the beneficial owners of any Registrable
Securities from time to time.

 

(k)                                 “Indemnified Party” has the meaning set
forth in Section 8(c) of this Agreement.

 

(l)                                     “Indemnifying Party” has the meaning set
forth in Section 8(c) of this Agreement.

 

(m)                             “JFL” shall mean, collectively, JFL III, JFL IV
and JFL Seller and any of their respective Affiliates, Subsidiaries and managed
funds and its and their successors and assigns who are Permitted Transferees, in
each case to the extent the foregoing is a Holder of Registrable Securities.

 

(n)                                 “Liabilities” has the meaning set forth in
Section 8(a) of this Agreement.

 

(o)                                 “Permitted Transferee” shall mean, with
respect to each of the Investors, (i) to one or more partners, members and
direct or indirect equity holders of such Investor, (ii) to an affiliated entity
under common control with such Investor or any of its other Affiliates, (iii) to
a family trust foundation or partnership established for the exclusive benefit
of such Investor, its equity holders or any of their respective Affiliates, or
(iv) to a charitable foundation controlled by such Stockholder, its equity
holders or any of their respective Affiliates.

 

(p)                                 “Prospectus” means the prospectus included
in any Registration Statement, including any preliminary prospectus, and all
other amendments and supplements to any such prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference, if any, in such prospectus.

 

(q)                                 “Purchaser Indemnitee” has the meaning set
forth in Section 8(a) of this Agreement.

 

(r)                                    “Registrable Securities” means (i) the
Shares held by JFL and (ii) any securities issued or issuable upon any stock
split, dividend or other distribution, recapitalization, merger, consolidation
or similar event relating to the Shares; provided, however, that Registrable
Securities shall not include any securities of the Company the resale of which
by the Holders has previously been registered pursuant to a currently effective
Registration Statement or securities which have been sold to the public either
pursuant to a Registration Statement or Rule 144.

 

(s)                                   “Registration Expenses” means any and all
expenses incident to the performance of or compliance with Sections 2, 3 and 6
of this Agreement, including, without limitation:  (i) all SEC, securities
exchange, FINRA filings, listing, inclusion and filing fees; (ii) any fees and
expenses incurred in connection with compliance with federal or state securities
or blue sky laws (including reasonable fees and disbursements of counsel for the
underwriters in connection

 

--------------------------------------------------------------------------------



 

with blue sky qualifications of Registrable Securities); (iii) all expenses of
any Persons in preparing or assisting in preparing, word processing,
duplicating, printing, delivering and distributing any Registration Statement,
any Prospectus, any amendments or supplements thereto, any underwriting
agreements, securities sales agreements, certificates and any other documents
relating to the performance under and compliance with this Agreement; (iv) the
fees and disbursements of counsel for the Company and of the independent public
accountants of the Company (including, without limitation, the expenses of any
special audit and “cold comfort” letters required by or incident to such
performance), and reasonable fees and disbursements of one counsel for the
Holders; (v) internal fees and expenses of the Company, and (vi) any fees and
disbursements customarily paid in issues and sales of securities (including the
fees and expenses of any experts retained by the Company in connection with any
Registration Statement).  For the avoidance of doubt, Registration Expenses
shall exclude brokers’ or underwriters’ discounts and commissions and transfer
taxes, if any, relating to the sale or disposition of Registrable Securities by
the Holders and the fees and disbursements of any counsel to the Holders other
than as provided for in subparagraph (iv) above.

 

(t)                                    “Registration Statement” means any
registration statement (including the Shelf Registration Statement) that covers
the resale of any Registrable Securities, including the Prospectus, amendments
and supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto and all material incorporated by
reference or deemed to be incorporated by reference, if any, in such
registration statement.

 

(u)                                 “Rule 144” means Rule 144 promulgated by the
SEC pursuant to the Securities Act, as such rule may be amended from time to
time, or any similar rule or regulation hereafter adopted by the SEC as a
replacement thereto having substantially the same effect as such rule.

 

(v)                                 “Rule 158” means Rule 158 promulgated by the
SEC pursuant to the Securities Act, as such rule may be amended from time to
time, or any similar rule or regulation hereafter adopted by the SEC as a SEC
thereto having substantially the same effect as such rule.

 

(w)                               “Rule 415” means Rule 415 promulgated by the
SEC pursuant to the Securities Act, as such rule may be amended from time to
time, or any similar rule or regulation hereafter adopted by the SEC as a
replacement thereto having substantially the same effect as such rule.

 

(x)                                 “SEC Guidance” means (i) any
publicly-available written or oral guidance, comments, requirements or requests
of the SEC staff, provided, that any such oral guidance, comments, requirements
or requests are reduced to writing by the SEC and (ii) the Securities Act.

 

(y)                                 “Shelf Registration Statement” has the
meaning set forth in Section 2(a) of this Agreement.

 

(z)                                  “Suspension Event” has the meaning set
forth in Section 7(b) of this Agreement.

 

(aa)                          “Suspension Notice” has the meaning set forth in
Section 7(c) of this Agreement.

 

(bb)                          “Underwritten Offering” means a sale of securities
of the Company to an underwriter or underwriters for reoffering to the public,
including a block trade.

 

--------------------------------------------------------------------------------



 

2.                                      Shelf Registration Statement; Demand
Takedown; Demand Registration.

 

(a)                                 The Company shall (a) as soon as reasonably
practicable within sixty (60) days after the Effective Time, file with the SEC a
shelf registration statement (the “Shelf Registration Statement”) under the
Securities Act on Form S-3 (or any successor form or similar short-form
registration involving a similar amount of disclosure constituting a “shelf”
registration statement for a public offering to be made on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act) (“Form S-3”)
that covers all Registrable Securities then held by the Holders for a public
offering to be made on a delayed or continuous basis pursuant to Rule 415 under
the Securities Act (or any successor rule thereto) and includes a Prospectus
that permits the disposition of all Registrable Securities subject to the Shelf
Registration Statement and (b) use its reasonable best efforts to cause such
Shelf Registration Statement to become effective immediately or as promptly
thereafter as practicable, but in any event not later than sixty (60) days after
the Effective Time. The Company shall use its reasonable best efforts to prepare
and file with the SEC such amendments, post-effective amendments and supplements
(including prospectus supplements) to such Shelf Registration Statement and the
Prospectus as may be necessary to keep such Shelf Registration Statement
effective and to comply with the provisions of the Securities Act to, subject
to Section 7 of this Agreement, permit the disposition of all Registrable
Securities subject thereto during the period beginning on the date the staff of
the SEC declares the Shelf Registration Statement effective and ending on the
earliest to occur of (i) twelve (12) months after the effective date of such
Shelf Registration Statement or (ii) the date on which all the Registrable
Securities subject thereto have been sold or distributed pursuant to such Shelf
Registration Statement.

 

(b)                                 Right to Demand Takedown; Demand
Registration.  The Holders shall (i) have the right at any time that the Shelf
Registration Statement is effective to make a written request of the Company to
effect an Underwritten Offering of all or part of its Registrable Securities
included in the Shelf Registration Statement (each a “Demand Takedown”) or
(ii) have the right at any time that the Shelf Registration Statement or any
Registration Statement is not effective to make a written request of the Company
for registration with the SEC, under and in accordance with the provisions of
the Securities Act, of all or part of its Registrable Securities (each a “Demand
Registration” and the Holder(s), the “Demanding Holder”); provided, however,
that the Company may defer such Demand Takedown or Demand Registration for a
single period not to exceed seventy five (75) calendar days during any one
(1) year period if the Company shall, within ten (10) Business Days of such
receipt of such request, furnish to the Demanding Holder a certificate signed by
the Chief Executive Officer, the Chief Financial Officer or any other senior
officer of the Company stating that the Company has pending or in process a
material transaction, the disclosure of which would, in the good faith judgment
of the Company Board, after consultation with its outside counsel, materially
and adversely affect such transaction and that the filing of a registration
statement or Prospectus would require disclosure of such material transaction. 
Within ten (10) calendar days after receipt of the request for a Demand Takedown
or Demand Registration, the Company shall send written notice (the “Demand
Notice”) of such request and its intention to comply therewith to all the
Holders and, subject to Section 2(d), the Company shall include in such
registration or Underwritten Offering all the Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within fifteen (15) Business Days after the date such Demand Notice is given. 
All requests made pursuant to this Section 2(b) shall specify the aggregate
number of Registrable Securities

 

--------------------------------------------------------------------------------



 

requested to be registered or included in such Underwritten Offering and shall
also specify the intended methods of disposition thereof.  Upon receipt of a
request by a Demanding Holder for a Demand Registration at any time the Shelf
Registration Statement or any other Registration Statement covering all
Registrable Securities is not then effective, the Company shall use its
commercially reasonable efforts to file a registration statement registering for
resale such number of Registrable Securities as requested to be so registered
pursuant to this Section 2(b) within thirty (30) calendar days after the
Demanding Holder’s request therefor and (ii) if necessary, to cause such
Registration Statement to be declared effective by the SEC as soon as practical
thereafter.

 

(c)                                  Number of Demand Rights.

 

(i)                                     The Investors shall be limited to one
(1) Demand Registration and Demand Takedown pursuant to this Section 2.

 

(ii)                                  The Company shall not be required to cause
a Demand Registration pursuant to Section 2(b) to be declared effective within a
period of ninety (90) calendar days after the date the Shelf Registration
Statement was declared effective unless the Shelf Registration Statement shall
have ceased to be effective or usable by the Holders as a result of any action
or inaction by the Company not permitted by this Agreement.

 

(d)                                 Priority on Demand Registrations.  If, in
any Demand Takedown or Demand Registration, the managing underwriter or
underwriters thereof advises the Company in writing that in its or their
reasonable opinion the number of securities proposed to be sold in such Demand
Takedown or Demand Registration exceeds the number that can be sold in such
offering without having a material adverse effect on the success of the offering
(including, without limitation, an impact on the selling price), then the
Company shall include in such registration only the number of securities that,
in the reasonable opinion of such underwriter or underwriters, can be sold
without having a material adverse effect on the success of the offering.  In the
event that the managing underwriter determines that additional Registrable
Securities may be sold in any Demand Takedown or Demand Registration without
having a material adverse effect on the success of the offering, the Company may
include comparable securities to be issued and sold by the Company or comparable
securities held by persons other than the parties.

 

(e)                                  Effective Registration. A registration
pursuant to a Demand Registration shall not count as a registration unless and
until (a) the Registration Statement filed with the SEC with respect to a
registration pursuant to a Demand Registration has been declared effective by
the SEC, (b) the Company has complied with all of its obligations under this
Agreement with respect thereto and (c) the Registration Statement has remained
effective continuously until the earlier of (x) one (1) year after effectiveness
or (y) the date on which all of the Registrable Securities requested by the
Demanding Holders to be registered on behalf of the Demanding Holders in such
Registration Statement have been sold; provided, further, that if, after such
Registration Statement has been declared effective, an offering of Registrable
Securities in a registration pursuant to a Demand Registration is subsequently
interfered with by any stop order or injunction of the SEC or any other
Governmental Entity the Registration Statement with respect to such registration
shall be deemed not to have been declared effective, unless and until, (i) such
stop order or injunction is removed, rescinded or otherwise terminated, and
(ii) a majority-in-interest of the Demanding Holder(s) initiating such Demand
Registration thereafter affirmatively

 

--------------------------------------------------------------------------------



 

elect to continue with such registration and accordingly notify the Company in
writing, but in no event later than five (5) days, of such
election; provided, further, that the Company shall not be obligated or required
to file another Registration Statement until the Registration Statement that has
been previously filed with respect to a registration pursuant to a Demand
Registration becomes effective or is subsequently terminated.

 

(f)                                   Selection of Underwriters.  Any Demand
Registration or Demand Takedown shall be an Underwritten Offering, and the
Company shall have discretion to select a managing underwriter or underwriters
to administer the offering reasonably acceptable to the Investors; provided,
however, the Investors agree in advance that BofA Securities, Inc. is an
acceptable managing underwriter or underwriter to administer such offering.

 

3.                                      Piggyback Registrations.  If at any time
Company proposes to register under the Securities Act the issuance or sale of
any of its securities, whether or not for sale for its own account and other
than pursuant to a Demand Registration or Demand Takedown, on a form and in a
manner which would permit registration of the Registrable Securities held by the
Holders for sale to the public under the Securities Act, the Company shall give
written notice of the proposed registration to the Holders not later than five
(5) calendar days prior to the filing thereof.  Each Holder shall have the right
to request that all or any part of its Registrable Securities be included in
such registration.  Each Holder can make such a request by giving written notice
to the Company within two (2) calendar days after the receipt of such notice by
the Holders; provided, however, that if the registration is an Underwritten
Offering and the managing underwriters of such offering determine that the
aggregate amount of securities of the Company which the Company and all Holders
propose to include in such registration statement exceeds the maximum amount of
securities that may be sold without having a material adverse effect on the
success of the offering, including without limitation the selling price and
other terms of such offering, the Company shall include in such registration,
first, the securities that the Company proposes to sell, second, the Registrable
Securities of such Holders, pro rata among all such Holders on the basis of the
relative percentage of Registrable Securities owned by all Holders who have
requested that securities owned by them be so included (it being further agreed
and understood, however, that such underwriters shall have the right to
eliminate entirely the participation of the Holders), and third, the comparable
securities of any additional holders of the Company’s securities, pro rata among
all such holders on the basis of the relative percentage of such securities held
by each of them.  Registrable Securities proposed to be registered and sold
pursuant to an Underwritten Offering for the account of any Holder shall be sold
to the prospective underwriters selected or approved by the Company and on the
terms and subject to the conditions of one or more underwriting agreements
negotiated between the Company and the prospective underwriters.  Any Holder who
holds Registrable Securities being registered in any offering shall have the
right to receive a copy of the form of underwriting agreement and shall have an
opportunity to hold discussions with the lead underwriter of the terms of such
underwriting agreement.  The Company may withdraw any registration statement
under this Section 3 at any time before it becomes effective, or postpone or
terminate the offering of securities, without obligation or liability to any
Holder.

 

4.                                      Expenses.  The Company shall bear all
Registration Expenses in connection with the registration of the Registrable
Securities pursuant to Sections 2 and 3 of this Agreement.

 

--------------------------------------------------------------------------------



 

5.                                      Rule 144.  With a view to making
available the benefits of certain rules and regulations of the SEC that may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees, so long as JFL owns any Registrable
Securities:

 

(a)                                 make and keep public information available,
as those terms are understood and defined in Rule 144(c) under the Securities
Act;

 

(b)                                 file with the SEC in a timely manner all
reports and other documents required to be filed by the Company under the
Exchange Act (at any time after it has become subject to such reporting
requirements); and

 

(c)                                  confirm to the Holders promptly upon
request (i) that the Company has complied with the reporting requirements of
Rule 144 (at any time after ninety (90) calendar days after the effective date
of the Registration Statement), the Exchange Act (at any time after it has
become subject to the reporting requirements of the Exchange Act), and
(ii) provide such other information as the Holders may reasonably request in
availing itself of any rule or regulation of the SEC allowing the Holders to
sell any such Registrable Securities without registration (provided that the
Company shall not be required to provide any information that is publicly
accessible to the Holders).

 

6.                                      Registration Procedures.  In connection
with the obligations of the Company with respect to any registration pursuant to
this Agreement, and subject to Section 7 of this Agreement, the Company shall
use its commercially reasonable efforts to effect or cause to be effected the
registration of the Registrable Securities under the Securities Act to permit
the resale of such Registrable Securities by the Holder or Holders in accordance
with the Holders’ intended method or methods of resale and distribution and such
commercially reasonable efforts shall include responding to any comments issued
by the staff of the SEC with respect to any Registration Statement and filing
any related amendment to such Registration Statement as soon as reasonably
practicable after receipt of such comments.  In addition, the Company shall:

 

(a)                                 prepare and file with the SEC a Registration
Statement in accordance with Sections 2 or 3 of this Agreement, as applicable,
which Registration Statement shall comply as to form with the requirements of
the applicable form and include all financial statements required by the SEC to
be filed therewith, and use its commercially reasonable efforts to cause such
Registration Statement to become effective as soon as practicable after filing;

 

(b)                                 prepare and file with the SEC such
amendments and supplements to each Registration Statement and the Prospectus
used in connection therewith as may be requested by the Holders or any
underwriters or as may be necessary to keep such Registration Statement
effective as specified in Sections 2(a) and 2(e) of this Agreement and to comply
with the provisions of the Securities Act with respect to the disposition of all
securities registered pursuant to such Registration Statement during the period
in which such registration statement remains effective in accordance with the
intended method or methods of distribution by the selling Holders;

 

(c)                                  furnish to the Holders as many copies of
the Registration Statement and each Prospectus included in such Registration
Statement (including any documents incorporated by reference therein, unless
such documents are otherwise available through the SEC’s EDGAR

 

--------------------------------------------------------------------------------



 

system), and any amendment or supplement thereto, in conformity with the
requirements of the Securities Act;

 

(d)                                 use its commercially reasonable efforts to
register or qualify, or obtain exemption from registration or qualification for,
such Registrable Securities covered by the Registration Statement by the time
the Registration Statement is declared effective by the SEC under all applicable
state securities or “blue sky” laws of such domestic jurisdictions as the
Holders shall reasonably request in writing, keep each such registration or
qualification or exemption effective during the time such Registration Statement
is effective  and do any and all other acts and things that may be reasonably
necessary or advisable to enable such Holder to consummate the disposition in
each such jurisdiction of such Registrable Securities owned by such Holder;
provided, however, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction or to register as a broker or
dealer in connection therewith, (ii) subject itself to taxation in any such
jurisdiction, (iii) submit to the general service of process in any such
jurisdiction or (iv) register as a foreign corporation in any such jurisdiction,
in each case where it would not otherwise be required to take such action;

 

(e)                                  notify the Holders promptly (i) when such
Registration Statement has become effective and when any post-effective
amendments and supplements thereto become effective, (ii) of the issuance by the
SEC or any state securities authority of any stop order suspending the
effectiveness of such Registration Statement or the initiation of any
proceedings for that purpose, (iii) of any request by the SEC or any other
Governmental Entity for amendments or supplements to such Registration Statement
or related Prospectus or for additional information and (iv) of the happening of
any event during the period such Registration Statement is effective as a result
of which such Registration Statement or the related Prospectus or any document
incorporated by reference therein contains any untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein (which, in the case of the Prospectus,
shall be determined in light of the circumstances in which such Prospectus is to
be used) not misleading (which information shall be accompanied by an
instruction to suspend the use of the Registration Statement and the Prospectus
until the requisite changes have been made);

 

(f)                                   use its commercially reasonable efforts to
avoid the issuance of, or if issued, to obtain the withdrawal of, any order
enjoining or suspending the use or effectiveness of a Registration Statement or
suspending of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction, as promptly as practicable;

 

(g)                                  upon the occurrence of any event
contemplated by Section 6(e)(iv) of this Agreement, use its commercially
reasonable efforts to promptly prepare a supplement or post-effective amendment
to a Registration Statement or the related Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the purchasers of the Registrable Securities, such
Prospectus shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein (which, in the case of the Prospectus, shall be determined in
light of the circumstances in which such Prospectus is to be used) not
misleading, and, upon request, promptly furnish to each Holder reasonable number
of copies of each such supplement or post-effective amendment;

 

--------------------------------------------------------------------------------



 

(h)                                 enter into customary agreements and take all
other action in connection therewith in order to expedite or facilitate the
distribution of the Registrable Securities included in a Registration Statement;

 

(i)                                     in connection with an Underwritten
Offering that includes Registrable Securities, use its commercially reasonable
efforts to make available for inspection by representatives of the Holders of
the Registrable Securities included in such Underwritten Offering and the
representative of any underwriters participating in any disposition pursuant to
a Registration Statement and any special counsel or accountants retained by the
Holders or underwriters, all financial and other records, pertinent corporate
documents and properties of the Company and cause the respective officers,
directors and employees of the Company to supply all information reasonably
requested by any such representatives, the representative of the underwriters,
counsel thereto or accountants in connection with a Registration Statement;

 

(j)                                    use its commercially reasonable efforts
to qualify for, and list or include all Registrable Securities on, a national
securities exchange (including, without limitation, seeking to cure in the
listing or inclusion application of the Company any or the Nasdaq Global Market
deficiencies cited by the exchange or market) on which the Common Stock is then
listed or authorized for quotation if such Registrable Securities are not
already so listed or authorized for quotation;

 

(k)                                 (i) comply with all applicable rules and
regulations of the SEC, (ii) make generally available to its securityholders, as
soon as reasonably practicable, earnings statements covering at least
twelve (12) months that satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;

 

(l)                                     in connection with any sale or transfer
of the Registrable Securities (whether or not pursuant to a Registration
Statement) that will result in the security being delivered no longer being
Registrable Securities, cooperate with the Holders and the representative of the
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing the Registrable Securities to be sold and to enable
such Registrable Securities to be in such denominations and registered in such
names as the representative of the underwriters, if any, or the Holders may
request; and

 

(m)                             otherwise, in good faith, cooperate reasonably
with, and take such customary action as may reasonably be requested by the
Holders, in connection with such registration.

 

The Company may require the Holders to furnish to the Company such information
regarding the proposed distribution by the Holders as the Company may from time
to time reasonably request in writing or as shall be required to effect the
registration of the Registrable Securities and the Holders shall not be entitled
to be named as a selling securityholder in any Registration Statement and the
Holders shall not be entitled to use the Prospectus forming a part thereof if
the Holders do not provide such information to the Company.  Each Holder further
agrees to furnish promptly to the Company in writing all information required
from time to time to make the information previously furnished by such Holder
not misleading.

 

Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 6(e)(iii) or 6(e)(iv) of
this Agreement, such Holder

 

--------------------------------------------------------------------------------



 

shall immediately discontinue disposition of Registrable Securities pursuant to
a Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus.  If so directed by the Company, such Holder
shall deliver to the Company all copies in its possession, other than permanent
file copies then in such Holder’s possession, of the Prospectus covering such
Registrable Securities current at the time of receipt of such notice.

 

7.                                      Suspension of Offering.

 

(a)                                 Subject to the provisions of this Section 7,
the Company shall have the right, but not the obligation, from time to time to
suspend the use of any Registration Statement, following the effectiveness of
such Registration Statement (and the filings with any federal or state
securities commissions).  The Company, by written notice to the Holders, may
direct the Holders to suspend sales of the Registrable Securities pursuant to a
Registration Statement for such times as the Company reasonably may determine is
necessary and advisable if any of the following events occur:

 

(i)                                     a primary Underwritten Offering by the
Company where the Company is advised by the representative of the underwriters
for such Underwritten Offering that the sale of Registrable Securities pursuant
to the Registration Statement would have a material adverse effect on such
primary Underwritten Offering;

 

(ii)                                  the Company Board shall have determined in
good faith that (A) the offer or sale of any Registrable Securities pursuant to
the Registration Statement would materially impede, delay or interfere with any
proposed financing, offer or sale of securities, acquisition, merger, tender
offer, business combination, corporate reorganization or other significant
transaction involving the Company; (B) after the advice of counsel, the sale of
the Registrable Securities pursuant to the Registration Statement would require
the disclosure of non-public material information not otherwise required to be
disclosed under applicable law; and (C) either (1) the Company has a bona fide
business purpose for preserving confidentiality of the proposed transaction or
information, (2) disclosure would have a material adverse effect on the Company
or its ability to consummate the proposed transaction or (3) the proposed
transaction renders the Company unable to comply with SEC requirements, in each
case under circumstances that would make it unduly burdensome to cause the
Registration Statement (or such filings) to become effective or to promptly
amend or supplement the Registration Statement on a post-effective basis, as
applicable; or

 

(iii)                               the Company Board shall have determined in
good faith, after the advice of counsel, that the Company is required by law,
rule or regulation, or that it is in the best interests of the Company, to
supplement the Registration Statement or file a post-effective amendment to the
Registration Statement in order to incorporate information into the Registration
Statement for the purpose of:  (A) reflecting in the Prospectus included in the
Registration Statement any facts or events arising after the effective date of
the Registration Statement (or of the most-recent post-effective amendment)
that, individually or in the aggregate, represents a fundamental change in the
information set forth in the Prospectus; (B) including in the Prospectus
included in the Registration Statement any material information with respect to
the plan of distribution not disclosed

 

--------------------------------------------------------------------------------



 

in the Registration Statement or any material change to such information; or
(C) to update the Prospectus included in the Registration Statement in
accordance with Section 10(a)(3) of the Securities Act.

 

(b)                                 In the event that the Company suspends sales
of the Registrable Securities pursuant to clause (a) above (a “Suspension
Event”), no such suspension shall last for more than an aggregate of forty five
(45) calendar days in any rolling twelve (12) month period commencing on the
Effective Time or for more than an aggregate of twenty (20) calendar days in any
rolling ninety (90) calendar day period, except as a result of a refusal by the
SEC to declare any post-effective amendment to the Registration Statement
effective provided that the Company shall have used all commercially reasonable
efforts to cause such post-effective amendment to be declared effective, in
which case the suspension shall be terminated immediately following the
effective date of the post-effective amendment to the Registration Statement. 
Upon the occurrence of any such suspension, the Company shall use its
commercially reasonable efforts to cause the Registration Statement to become
effective or to promptly amend or supplement the Registration Statement on a
post-effective basis or to take such action as is necessary to make resumed use
of the Registration Statement, as applicable, so as to permit the Holders to
resume sales of the Registrable Securities as soon as possible.

 

(c)                                  Upon the occurrence of a Suspension Event,
the Company shall give written notice (a “Suspension Notice”) to the Holders to
suspend sales of the Registrable Securities pursuant to the Registration
Statement and such notice shall state generally the basis for the notice and
that such suspension shall continue only for so long as the Suspension Event or
its effect is continuing and the Company is using its commercially reasonable
efforts and taking all reasonable steps to terminate suspension of the use of
the Registration Statement as promptly as possible.  Each Holder shall not
effect any sales of the Registrable Securities pursuant to such Registration
Statement (or such filings) at any time after it has received a Suspension
Notice from the Company and prior to receipt of an End of Suspension Notice (as
defined below).  Each Holder agrees to keep confidential the fact that the
Company has issued a Suspension Notice and the contents thereof.  If so directed
by the Company, the Holders shall deliver to the Company all copies, other than
permanent file copies then in such Holder’s possession, of the Prospectus
covering the Registrable Securities at the time of receipt of the Suspension
Notice.  Each Holder may recommence effecting sales of the Registrable
Securities pursuant to the Registration Statement (or such filings) following
further notice to such effect (an “End of Suspension Notice”) from the Company,
which End of Suspension Notice shall be given by the Company to the Holders in
the manner described above promptly following the conclusion of any Suspension
Event.

 

8.                                      Indemnification and Contribution.

 

(a)                                 The Company agrees to indemnify and hold
harmless (i) each Holder and (ii) each Person, if any, who controls (within the
meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act) any of the foregoing (any of the Persons referred to in this clause
(ii) being hereinafter referred to as a “Controlling Person”), and (iii) the
respective officers, directors, partners, employees, representatives and agents
of each Holder or any Controlling Person (any Person referred to in clause (i),
(ii) or (iii) may hereinafter be referred to as a “Purchaser Indemnitee”) from
and against any and all losses, claims, damages, judgments,

 

--------------------------------------------------------------------------------



 

actions, reasonable out-of-pocket expenses, and other liabilities (the
“Liabilities”), including, without limitation and as incurred, reimbursement of
all reasonable costs of investigating, preparing, pursuing or defending any
claim or action, or any investigation or proceeding by any Governmental Entity,
commenced or threatened, including the reasonable fees and expenses of outside
counsel to any Purchaser Indemnitee, joint or several, directly or indirectly
related to, based upon, arising out of or in connection with any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus (as amended or supplemented if the Company
shall have furnished to such Purchaser Indemnitee any amendments or supplements
thereto), or any preliminary Prospectus or any other document prepared by the
Company used to sell the Registrable Securities, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except insofar as such Liabilities arise
out of or are based upon (i) any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with written
information relating to any Purchaser Indemnitee furnished to the Company or any
underwriter in writing by such Purchaser Indemnitee expressly for use therein,
or (ii) any untrue statement contained in or omission from a preliminary
Prospectus if a copy of the Prospectus (as then amended or supplemented, if the
Company shall have furnished to or on behalf of the Holders participating in the
distribution relating to the relevant Registration Statement any amendments or
supplements thereto) was not sent or given by or on behalf of such Holder to the
Person asserting any such Liabilities who purchased Registrable Securities, if
such Prospectus (or Prospectus as amended or supplemented) is required by law to
be sent or given at or prior to the written confirmation of the sale of such
Registrable Securities to such Person and the untrue statement contained in or
omission from such preliminary Prospectus was corrected in the Prospectus (or
the Prospectus as amended or supplemented).  The Company shall notify the
Holders promptly of the institution, threat or assertion of any claim,
proceeding (including, without limitation, any investigation) or litigation in
connection with the matters addressed by this Agreement which involves the
Company or a Purchaser Indemnitee of which it shall become aware.  The indemnity
provided for herein shall remain in full force and effect regardless of any
investigation made by or on behalf of any Purchaser Indemnitee.

 

(b)                                 In connection with any Registration
Statement in which a Holder is participating, such Holder agrees, severally and
not jointly, to indemnify and hold harmless the Company, each Person who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange Act and the respective partners, directors,
officers, members, representatives, employees and agents of such Person or
Controlling Person to the same extent as the foregoing indemnity from the
Company to each Purchaser Indemnitee, but only with reference to untrue
statements or omissions or alleged untrue statements or omissions made in
reliance upon and in strict conformity with written information relating to such
Purchaser Indemnitee furnished to the Company in writing by such Purchaser
Indemnitee expressly for use in any Registration Statement or Prospectus, any
amendment or supplement thereto, or any preliminary Prospectus.  The liability
of any Purchaser Indemnitee pursuant to this paragraph shall in no event exceed
the net proceeds received by such Purchaser Indemnitee from sales of Registrable
Securities giving rise to such obligations.  If such Holder elects to include
Registrable Securities in an Underwritten Offering, such Holder shall be
required to agree to such customary indemnification provisions as may reasonably
be required by the underwriter in connection with such Underwritten Offering.

 

--------------------------------------------------------------------------------



 

(c)                                  If any suit, action, proceeding (including
any governmental or regulatory investigation), claim or demand shall be brought
or asserted against any Person in respect of which indemnity may be sought
pursuant to paragraph (a) or (b) above, such Person (the “Indemnified Party”),
shall promptly notify the Person against whom such indemnity may be sought (the
“Indemnifying Party”), in writing of the commencement thereof (but the failure
to so notify an Indemnifying Party shall not relieve it from any liability which
it may have under this Section 8(c), except to the extent the Indemnifying Party
is materially prejudiced by the failure to give notice), and the Indemnifying
Party, upon request of the Indemnified Party, shall retain counsel reasonably
satisfactory to the Indemnified Party to represent the Indemnified Party and any
others the Indemnifying Party may reasonably designate in such proceeding and
shall assume the defense of such proceeding and pay the reasonable fees and
expenses actually incurred by such counsel related to such proceeding. 
Notwithstanding the foregoing, in any such proceeding, any Indemnified Party
shall have the right to retain its own counsel, but the fees and expenses of
such counsel shall be at the expense of such Indemnified Party, unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed in
writing to the contrary, (ii) the Indemnifying Party failed within a reasonable
time after notice of commencement of the action to assume the defense and employ
counsel reasonably satisfactory to the Indemnified Party, (iii) the Indemnifying
Party and its counsel do not pursue in a reasonable manner the defense of such
action or (iv) the named parties to any such action (including any impleaded
parties), include both such Indemnified Party and the Indemnifying Party, or any
Affiliate of the Indemnifying Party, and such Indemnified Party shall have been
reasonably advised by counsel that a conflict of interest may exist between such
Indemnified Party and the Indemnifying Party or such Affiliate of the
Indemnifying Party, then the Indemnifying Party shall not have the right to
assume nor direct the defense of such action on behalf of such Indemnified
Party, it being understood, however, that the Indemnifying Party shall not, in
connection with any one such action or separate but substantially similar or
related actions arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one (1) separate firm of attorneys
(in addition to any local counsel), for all such indemnified parties, which firm
shall be designated in writing by those indemnified parties who sold a majority
of the Registrable Securities sold by all such indemnified parties and any such
separate firm for the Company, the directors, the officers and such control
Persons of the Company as shall be designated in writing by the Company.  The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Party agrees to indemnify any
Indemnified Party from and against any loss or liability by reason of such
settlement or judgment.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such proceeding.

 

(d)                                 If the indemnification provided for in
paragraphs (a) and (b) of this Section 8(d) is for any reason held to be
unavailable to an Indemnified Party in respect of any Liabilities referred to
therein (other than by reason of the exceptions provided therein) or is
insufficient to hold harmless a party indemnified thereunder, then each
Indemnifying Party under such paragraphs, in lieu of indemnifying such
Indemnified Party thereunder, shall contribute to the

 

--------------------------------------------------------------------------------



 

amount paid or payable by such Indemnified Party as a result of such Liabilities
(i) in such proportion as is appropriate to reflect the relative benefits of the
Indemnified Party on the one hand and the Indemnifying Parties on the other in
connection with the statements or omissions that resulted in such Liabilities,
or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Indemnifying Parties and the Indemnified Party, as well as any other
relevant equitable considerations.  The relative fault of the Company, on the
one hand, and any Purchaser Indemnitees, on the other, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by such Purchaser Indemnitees
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

(e)                                  The parties agree that it would not be just
and equitable if contribution pursuant to this Section 8(e) were determined by
pro rata allocation (even if such indemnified parties were treated as one entity
for such purpose), or by any other method of allocation that does not take
account of the equitable considerations referred to in Section 8(d) above.  The
amount paid or payable by an Indemnified Party as a result of any Liabilities
referred to Section 8(d) shall be deemed to include, subject to the limitations
set forth above, any reasonable legal or other expenses actually incurred by
such Indemnified Party in connection with investigating or defending any such
action or claim.  Notwithstanding the provisions of this Section 8(e), in no
event shall a Purchaser Indemnitee be required to contribute any amount in
excess of the amount by which proceeds received by such Purchaser Indemnitee
from sales of Registrable Securities exceeds the amount of any damages that such
Purchaser Indemnitee has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission.  For purposes of
this Section 8(e), each Person, if any, who controls (within the meaning of
Section 15 of the Act or Section 20(a) of the Exchange Act) a Holder shall have
the same rights to contribution as such Holder, as the case may be, and each
Person, if any, who controls (within the meaning of Section 15 of the Act or
Section 20(a) of the Exchange Act) the Company, and each officer, director,
partner, employee, representative, agent or manager of the Company shall have
the same rights to contribution as the Company.  Any party entitled to
contribution will, promptly after receipt of notice of commencement of any
action, suit or proceeding against such party in respect of which a claim for
contribution may be made against another party or parties, notify each party or
parties from whom contribution may be sought, but the omission to so notify such
party or parties shall not relieve the party or parties from whom contribution
may be sought from any obligation it or they may have under this Section 8(e) or
otherwise, except to the extent that any party is materially prejudiced by the
failure to give notice.  No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act), shall be entitled
to contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

(f)                                   The indemnity and contribution agreements
contained in this Section 8 are in addition to any liability which the
indemnifying parties may otherwise have to the indemnified parties referred to
above.  The Purchaser Indemnitee’s obligations to contribute pursuant to this
Section 8 are several in proportion to the respective number of Registrable
Securities sold by each of the Purchaser Indemnitees hereunder and not joint.

 

--------------------------------------------------------------------------------



 

9.                                      Lock-up Agreement.  Each Holder hereby
agrees solely with respect to any Underwritten Offering to which such Holder is
participating that it shall enter into a customary lock-up agreement, to the
extent required by an underwriter in such Underwritten Offering, in which the
Holder shall agree to not directly or indirectly sell, offer to sell (including,
without limitation, any short sale), grant any option or otherwise transfer or
dispose of any securities of the Company then owned by the Holder (other than to
donees or partners of the Holder who agree to be similarly bound) for a period
of not more than ninety (90) days following the date of the prospectus with
respect to such Underwritten Offering.

 

10.                               Miscellaneous.

 

(a)                                 Remedies.  In the event of a breach by the
Company of any of its obligations under this Agreement, the Holders, in addition
to being entitled to exercise all rights provided herein, or granted by law,
including recovery of damages, shall be entitled to specific performance of its
rights under this Agreement. Subject to Section 8, the Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of any of the provisions of this Agreement and hereby
further agrees that, in the event of any action for specific performance in
respect of such breach, it shall waive the defense that a remedy at law would be
adequate.

 

(b)                                 Survival.  This Agreement is intended to
survive the consummation of the transactions contemplated by the Merger
Agreement and the Investor Agreements.  The indemnification and contribution
obligations under Section 8 of this Agreement shall survive the termination of
the obligations of the Company under this Agreement.

 

(c)                                  Entire Agreement; No Third Party
Beneficiary. This Agreement constitutes the entire agreement among the parties
with respect to the subject matter of this Agreement and supersede all other
prior agreements and understandings, both written and oral, among the parties to
this Agreement with respect to the subject matter of this Agreement.  This
Agreement is for the sole benefit of the parties hereto and their permitted
assigns and respective successors and nothing herein, express or implied, is
intended to or shall confer upon any other Person or entity any legal or
equitable right, benefit, or remedy of any nature whatsoever under or by reason
of this Agreement.

 

(d)                                 Governing Law  This Agreement and all Legal
Actions (whether based on contract, tort, or statute) arising out of or relating
to this Agreement or the actions of any of the parties hereto in the
negotiation, administration, performance, or enforcement hereof, shall be
governed by and construed in accordance with the laws of the State of Delaware
without giving effect to any choice or conflict of law provision or
rule (whether of the State of State of Delaware or any other jurisdiction) that
would cause the application of Laws of any jurisdiction other than those of the
State of Delaware.

 

(e)                                  Jurisdiction.  Each of the parties hereto
irrevocably agrees that any Legal Action with respect to this Agreement and the
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by any other party hereto or its successors or assigns shall
be brought and determined exclusively in the Court of Chancery in and for New
Castle County,

 

--------------------------------------------------------------------------------



 

Delaware, or in the event (but only in the event) that such court does not have
subject matter jurisdiction over such Legal Action, in the United States
District Court for the District of Delaware. Each of the parties hereto agrees
that mailing of process or other papers in connection with any such Legal Action
in the manner provided in Section 10(g) or in such other manner as may be
permitted by applicable Laws, will be valid and sufficient service thereof. Each
of the parties hereto hereby irrevocably submits with regard to any such Legal
Action for itself and in respect of its property, generally and unconditionally,
to the personal jurisdiction of the aforesaid courts and agrees that it will not
bring any Legal Action relating to this Agreement or any of the transactions
contemplated by this Agreement in any court or tribunal other than the aforesaid
courts. Each of the parties hereto hereby irrevocably waives, and agrees not to
assert, by way of motion, as a defense, counterclaim, or otherwise, in any Legal
Action with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder: (a) any claim that
it is not personally subject to the jurisdiction of the above named courts for
any reason other than the failure to serve process in accordance with this
Section 10(e); (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise);
and (c) to the fullest extent permitted by the applicable Law, any claim that
(i) the suit, action, or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action, or proceeding is improper, or
(iii) this Agreement, or the subject matter hereof, may not be enforced in or by
such courts. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT.

 

(f)                                   Specific Enforcement. The parties hereto
agree that the rights of each party to consummate the transactions contemplated
by this Agreement are special, unique and of extraordinary character and that
irreparable damage would occur if any provision of this Agreement are not
performed in accordance with the terms hereof or are otherwise breached, and
that the parties shall be entitled to an injunction or injunctions to prevent
breaches or threatened breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in the Court of Chancery of the
State of Delaware without necessity of posting a bond or other form of security.
In the event that any action or proceeding should be brought in equity to
enforce the provisions of this Agreement, no party shall allege, and each party
hereby waives the defense, that there is an adequate remedy at Law.

 

(g)                                  Assignment.

 

(i)                                     This Agreement and the rights, duties
and obligations of the Company hereunder may not be assigned or delegated by the
Company in whole or in part.

 

(ii)                                  This Agreement and the provisions hereof
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns of the Investors, which shall
include Permitted Transferees.

 

(h)                                 Notices. All notices and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of

 

--------------------------------------------------------------------------------



 

receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by email (with
confirmation of transmission); or (d) on the third (3rd) day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 10(h)):

 

if to the Company:

 

US Ecology, Inc.

101 S. Capitol Blvd., Suite 1000

Boise, ID 83702
Attention: Wayne Ipsen, General Counsel
Email:       wayne.ipsen@usecology.com

 

with a copy to (which copy shall not constitute notice):

 

Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104
Attention: Stephen M. Leitzell
Email:  stephen.leitzell@dechert.com

 

if to the Investors:

 

c/o J.F. Lehman & Company

110 East 59th Street, 27th Floor

New York, NY 10022

Attention: C. Alexander Harman, Glenn M. Shor and David L. Rattner

Email: cah@jflpartners.com, gms@jflpartners.com, and dlr@jflpartners.com

 

with a copy (which shall not  constitute notice) to:

 

Jones Day

2727 North Harwood Street, Suite 500

Dallas, TX 75201

Attention: Alain A. Dermarkar

Email: adermarkar@jonesday.com

 

(i)                                     Severability. The provisions of this
Agreement shall be deemed severable and if any term or provision of this
Agreement is invalid, illegal, or unenforceable in any jurisdiction, such
invalidity, illegality, or unenforceability shall not affect any other term or
provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction. Upon such determination that any term or
other provision is invalid, illegal, or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original

 

--------------------------------------------------------------------------------



 

intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

 

(j)                                    Holders Obligation Several and Not Joint.
Unless specified otherwise in this Agreement, the obligations of each Holder
hereunder shall be several and not joint, and no Holder shall be liable for any
breach of the terms of this Agreement by any other Holder.

 

(k)                                 Construction.

 

(i)                                     For purposes of this Agreement, whenever
the context requires: (A) the singular number shall include the plural, and vice
versa; (B) the masculine gender shall include the feminine and neuter genders;
(C) the feminine gender shall include the masculine and neuter genders; and
(D) the neuter gender shall include the masculine and feminine genders.

 

(ii)                                  The parties hereto agree that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be applied in the construction or interpretation of
this Agreement.

 

(iii)                               As used in this Agreement, the words
“include” and “including,” and variations thereof, shall not be deemed to be
terms of limitation, but rather shall be deemed to be followed by the words
“without limitation.”

 

(l)                                     Descriptive Headings. The descriptive
headings herein are inserted for convenience of reference only and are not
intended to be part of or to affect the meaning or interpretation of this
Agreement.

 

(m)                             Counterparts; Signatures. This Agreement may be
executed in any number of counterparts, all of which will be one and the same
agreement. This Agreement will become effective when each party to this
Agreement shall have received counterparts signed by all of the other parties. 
This Agreement may be executed and delivered by facsimile transmission, by
electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, or by combination of such means, each of which shall
be deemed an original.

 

[Signature page follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed to
be effective as of the date first above written.

 

 

 

US ECOLOGY, INC.

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Feeler

 

 

Name: Jeffrey R. Feeler

 

 

Title: President

 

 

 

 

 

 

 

US ECOLOGY PARENT, INC.

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Feeler

 

 

Name: Jeffrey R. Feeler

 

 

Title: President

 

 

 

 

 

 

 

JFL-NRC-SES PARTNERS, LLC

 

 

 

 

 

 

 

By:

/s/ C. Alexander Harman

 

 

Name: C. Alexander Harman

 

 

Title: President and Assistant Secretary

 

 

 

 

 

 

 

JFL-NRCG HOLDINGS III, LLC

 

 

 

 

 

 

 

By:

/s/ David L. Rattner

 

 

Name: David L. Rattner

 

 

Title: Secretary

 

 

 

 

 

 

 

JFL-NRCG HOLDINGS IV, LLC

 

 

 

 

 

 

 

By:

/s/ David L. Rattner

 

 

Name: David L. Rattner

 

 

Title: Secretary

 

--------------------------------------------------------------------------------